Deny and Opinion Filed this 17th day of June, 2014.




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00735-CV

                    IN RE ROBERT AND CHRISTINE NEAL, Relators

                Original Proceeding from the 429th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 429-55960-2013

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Lang
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its June 2, 2014 “Order Extending Temporary Orders.” The facts and issues are

well-known to the parties so we do not recount them here. Based on the record before us, we

conclude relators have not shown they are entitled to the relief requested. See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relators’ petition for writ of mandamus.




                                                  /Douglas S. Lang/
140735F.P05                                       DOUGLAS S. LANG
                                                  JUSTICE